              Case 19-09856                      Doc           Filed 04/06/20           Entered 04/06/20 09:51:18                  Desc Main
                                                                   Document             Page 1 of 6
 Fill in this information to identify the case:

  Debtor 1        Al Palacz aka Albert Palacz

  Debtor 2

 United States Bankruptcy Court for the: Northern District of Illinois

 Case number :      19-09856



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                      12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of                Metropolitan Life Insurance Company                                          Court claim no.                                  8-1
     creditor:                                                                                           (if known):
     Last 4 digits of any number                                                                         Date of payment change:                   05/01/2020
     you use to identify the debtor's                                         7125                       Must be at least 21 days after date of
     account:                                                                                            this notice

                                                                                                         New total payment:                        $2,202.29
                                                                                                         Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ]     No
      [X]      Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                     Describe the basis for the change. If a statement is not attached, explain why:

                               Current escrow payment: $578.55                                New escrow payment: $593.04



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
      [X]      No
      [ ]      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                    a notice is not attached, explain why:

                      Current interest rate:                                         New interest rate:
                      Current Principal and interest payment:                        New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X]     No
       [ ]       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                       agreement. (Court approval may be required before the payment change can take effect).
                       Reason for change:
                               Current mortgage payment:                                      New mortgage payment:




Official Form 410S1                                                      Notice of Mortgage Payment Change                                                     page 1
                  Case 19-09856                  Doc       Filed 04/06/20          Entered 04/06/20 09:51:18                    Desc Main
                                                               Document            Page 2 of 6
Debtor 1 Al Palacz aka Albert Palacz                                                Case number (if known)           19-09856
                First Name              Middle Name          Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:

[ ]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


         /s/ Julian Cotton                                                                Date
                                                                                                  04/06/2020
    Signature



Print:                       Julian Cotton                                     Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                 Email              PLGinquiries@padgettlawgroup.com




Official Form 410S1                                                 Notice of Mortgage Payment Change                                       page 2
          Case 19-09856      Doc     Filed 04/06/20 Entered 04/06/20 09:51:18            Desc Main
                                         Document   Page 3 of 6
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

on the attached Service List by electronic service and/or by First Class U.S. Mail on this the 6th day of

April, 2020.



                                                     /S/ Julian Cotton

                                                     ___________________________________
                                                     JULIAN COTTON
                                                     PADGETT LAW GROUP
                                                     6267 Old Water Oak Road, Suite 203
                                                     Tallahassee, FL 32312
                                                     (850) 422-2520 (telephone)
                                                     (850) 422-2567 (facsimile)
                                                     PLGinquiries@padgettlawgroup.com
                                                     Authorized Agent for Creditor




Official Form 410S1                       Notice of Mortgage Payment Change                                 page 3
            Case 19-09856    Doc   Filed 04/06/20   Entered 04/06/20 09:51:18   Desc Main
                                       Document     Page 4 of 6

                               SERVICE LIST (CASE NO. 19-09856)

Debtor
Al Palacz
617 Cambridge Drive
Schaumburg, IL 60193
Cook-IL


Attorney
David H Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076

Trustee
Marilyn O Marshall
224 South Michigan Ste 800
Chicago, IL 60604




Official Form 410S1                  Notice of Mortgage Payment Change                      page 4
                      Case 19-09856                        DocShellpoint
                                                                    Filed      04/06/20
                                                                         Mortgage Servicing                   Entered 04/06/20 09:51:18                                        Desc Main
                                                              PO Box 10826
                                                                          Document                            Page 5 of 6
                                                                     Greenville, SC 29603 0826
                                                                     For Inquiries: (800) 365-7107


                                                                                                                                      Analysis Date:                                            March 08, 2020
        ALBERT PALACZ                                                                                                                 Loan:
        617 Cambridge Dr                                                                                                              Property Address:
        Schaumburg IL 60193                                                                                                           617 Cambridge Dr
                                                                                                                                      Schaumburg, IL 60193




                                                                  Annual Escrow Account Disclosure Statement - Account History
      The following is an overview of your escrow account with Shellpoint Mortgage Servicing. It contains the history of escrow payments made on your
      behalf in the prior year, and a snapshot of the anticipated disbursements for the coming year. Any potential adjustments due to increases or
      decreases with your escrow items may affect your monthly escrow payment. If your escrow payment increases, your monthly payment will also
      increase. If the escrow payment decreases, your mortgage payment will decrease.

Payment Information              Contractual          Effective May 01, 2020          Prior Esc Pmt                     May 01, 2019          Escrow Balance Calculation

P & I Pmt:                          $1,609.25                        $1,609.25**      P & I Pmt:                            $1,609.25         Due Date:                                            June 01, 2018
Escrow Pmt:                             $0.01                         $593.04         Escrow Pmt:                            $578.55          Escrow Balance:                                       ($14,956.75)
Other Funds Pmt:                        $0.00                            $0.00        Other Funds Pmt:                          $0.00         Anticipated Pmts to Escrow:                              $6,942.66
Asst. Pmt (-):                          $0.00                            $0.00        Asst. Pmt (-):                            $0.00         Anticipated Pmts from Escrow (-):                            $0.00
Reserve Acct Pmt:                       $0.00                            $0.00        Resrv Acct Pmt:                           $0.00

Total Payment:                      $1,609.26                        $2,202.29        Total Payment:                        $2,187.80         Anticipated Escrow Balance:                            ($8,014.09)


Shortage/Overage Information                                     Effective May 01, 2020           Cushion Calculation: Because Shellpoint Mortgage Servicing does not set your tax
                                                                                                  amounts or insurance premiums, your escrow balance contains a cushion of
Upcoming Total Annual Bills                                                    $7,116.48
Required Cushion                                                                                  1,186.08. A cushion is an additional amount of funds held in your escrow in order to
                                                                               $1,186.08
Required Starting Balance                                                      $2,765.69          prevent the balance from becoming overdrawn when an increase in the
Escrow Shortage                                                             ($10,779.78)          disbursement amount occurs. Your lowest monthly balance should not be below
Surplus                                                                            $0.00          1,186.08 or 1/6 of the anticipated payment from the account.

        ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.
      This is a statement of actual activity in your escrow account from May 2019 to Apr 2020. Last year's anticipated activity (payments to and from your
      escrow account) is next to the actual activity.
                              Payments to Escrow                          Payments From Escrow                                                              Escrow Balance
          Date                Anticipated              Actual             Anticipated          Actual                     Description                       Required                Actual
                                                                                                                   Starting Balance                             2,660.92          (11,311.57)
        May 2019                      578.55                                                                   *                                                3,239.47          (11,311.57)
        Jun 2019                      578.55                                                                   *                                                3,818.02          (11,311.57)
        Jul 2019                      578.55                                                                   *                                                4,396.57          (11,311.57)
        Jul 2019                                            578.55                                             *   Escrow Only Payment                          4,396.57          (10,733.02)
        Jul 2019                                                                                      2,629.45 *   County Tax                                   4,396.57          (13,362.47)
        Jul 2019                                                                                      1,322.32 *   Hazard                                       4,396.57          (14,684.79)
        Aug 2019                      578.55                                   2,625.66                        *   County Tax                                   2,349.46          (14,684.79)
        Aug 2019                                                               1,192.36                        *   Hazard                                       1,157.10          (14,684.79)
        Aug 2019                                            578.55                                             *   Escrow Only Payment                          1,157.10          (14,106.24)
        Sep 2019                      578.55                                                                   *                                                1,735.65          (14,106.24)
        Oct 2019                      578.55                                                                   *                                                2,314.20          (14,106.24)
        Oct 2019                                            578.55                                             *   Escrow Only Payment                          2,314.20          (13,527.69)
        Nov 2019                      578.55                                                                   *                                                2,892.75          (13,527.69)
        Dec 2019                      578.55                                                                   *                                                3,471.30          (13,527.69)
        Jan 2020                      578.55                                                                   *                                                4,049.85          (13,527.69)
        Jan 2020                                            578.55                                             *   Escrow Only Payment                          4,049.85          (12,949.14)
        Feb 2020                      578.55                                                                   *                                                4,628.40          (12,949.14)
        Feb 2020                                            578.55                                             *   Escrow Only Payment                          4,628.40          (12,370.59)
        Feb 2020                                                                                      3,164.71 *   County Tax                                   4,628.40          (15,535.30)
        Mar 2020                      578.55                                   3,124.56                        *   County Tax                                   2,082.39          (15,535.30)
        Mar 2020                                            578.55                                             *   Escrow Only Payment                          2,082.39          (14,956.75)
        Apr 2020                      578.55                                                                   *                                                2,660.94          (14,956.75)
                                                                                                                   Anticipated Transactions                     2,660.94          (14,956.75)
        Mar 2020                                          6,364.11 P                                                                                                               (8,592.64)
        Apr 2020                                            578.55 P                                                                                                               (8,014.09)
                                    $6,942.60           $10,413.96            $6,942.58              $7,116.48
      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.
      P - The letter (P) beside an amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown.
               Case 19-09856                       DocShellpoint
                                                             Filed      04/06/20
                                                                 Mortgage   Servicing             Entered 04/06/20 09:51:18                                 Desc Main
                                                                   Document
                                                      For Inquiries: (800) 365-7107               Page 6 of 6

                                                                                                                        Analysis Date:                                          March 08, 2020
                                                                                                                        Loan:


                                                  Annual Escrow Account Disclosure Statement - Projections for Coming Year
 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and from your account.

      Date                     Anticipated Payments                                                                                                 Escrow Balance
                              To Escrow          From Escrow                   Description                                                Anticipated                Required
                                                                              Starting Balance                                                ($8,014.09)                2,765.69
   May 2020                        593.04                                                                                                     ($7,421.05)                3,358.73
   Jun 2020                        593.04                                                                                                     ($6,828.01)                3,951.77
   Jul 2020                        593.04                                                                                                     ($6,234.97)                4,544.81
   Aug 2020                        593.04              2,629.45               County Tax                                                      ($8,271.38)                2,508.40
   Aug 2020                                            1,322.32               Hazard                                                          ($9,593.70)                1,186.08
   Sep 2020                        593.04                                                                                                     ($9,000.66)                1,779.12
   Oct 2020                        593.04                                                                                                     ($8,407.62)                2,372.16
   Nov 2020                        593.04                                                                                                     ($7,814.58)                2,965.20
   Dec 2020                        593.04                                                                                                     ($7,221.54)                3,558.24
   Jan 2021                        593.04                                                                                                     ($6,628.50)                4,151.28
   Feb 2021                        593.04                                                                                                     ($6,035.46)                4,744.32
   Mar 2021                        593.04              3,164.71               County Tax                                                      ($8,607.13)                2,172.65
   Apr 2021                        593.04                                                                                                     ($8,014.09)                2,765.69
                                 $7,116.48             $7,116.48
 (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)

 Your ending balance from the last month of the account history (escrow balance anticipated) is ($8,014.09). Your starting
 balance (escrow balance required) according to this analysis should be $2,765.69. This means you have a shortage of $10,779.78.
 This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's.
 deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.




 We anticipate the total of your coming year bills to be 7,116.48. We divide that amount by the number of payments expected during the coming year to
 obtain your escrow payment.
   New Escrow Payment Calculation

   Unadjusted Escrow Payment                                               $593.04
   Surplus Reduction:                                                        $0.00
   Shortage Installment:                                                     $0.00
   Rounding Adjustment Amount:                                               $0.00

   Escrow Payment:                                                         $593.04

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF THE UNITED STATES CODE, THIS
NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH OBLIGATION.
